1                                                                      FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON


2
                                                              Mar 14, 2019
3                      UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK C



                      EASTERN DISTRICT OF WASHINGTON
4
     RECHAEL DRIVER,                         No.   2:17-cv-00303-SMJ
5
                            Plaintiff,
6                                            ORDER DISMISSING
                v.                           DEFENDANTS JASON PEDIGO
7                                            AND CLARKSON-DAVIS
     CLARKSON-DAVIS, a Texas limited
8    liability company; JASON PEDIGO;
     COURTYARD SPOKANE
9    DOWNTOWN AT THE
     CONVENTION CENTER, an unknown
10   business entity; COURTYARD
     MANAGEMENT CORPORATION, a
11   Delaware corporation; MARCOURT
     INVESTMENTS INCORPORATED, a
12   Maryland corporation; and DOES 1–50,

13                          Defendants.

14
          Before the Court is Plaintiff’s Motion to Voluntarily Dismiss Defendants
15
     Jason Pedigo and Clarkson-Davis, ECF No. 175, and related motion to expedite,
16
     ECF No. 178. Consistent with the parties’ agreement and Federal Rule of Civil
17
     Procedure 41(a)(2), IT IS HEREBY ORDERED:
18
          1.    Plaintiff’s Motion to Voluntarily Dismiss Defendants Jason Pedigo
19
                and Clarkson-Davis, ECF No. 175, and related motion to expedite,
20
                ECF No. 178, are GRANTED.
     ORDER DISMISSING DEFENDANTS JASON PEDIGO AND
     CLARKSON-DAVIS - 1
1          2.     All claims against Defendants Jason Pedigo and Clarkson-Davis are

2                 DISMISSED WITH PREJUDICE, with all parties to bear their own

3                 costs and attorney fees.

4          3.     The Clerk’s Office and the parties are DIRECTED to AMEND the

5                 caption as follows:

6                       RECHAEL DRIVER,

7                                                Plaintiff,

8                              v.

9                       COURTYARD SPOKANE DOWNTOWN AT THE
                        CONVENTION CENTER, an unknown business entity;
10                      COURTYARD MANAGEMENT CORPORATION, a
                        Delaware corporation; MARCOURT INVESTMENTS
11                      INCORPORATED, a Maryland corporation; and DOES 1–50,

12                                               Defendants.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel.

15         DATED this 14th day of March 2019.

16

17                SALVADOR MENDOZA, JR.
                  United States District Judge
18

19

20

     ORDER DISMISSING DEFENDANTS JASON PEDIGO AND
     CLARKSON-DAVIS - 2
